Case 2:19-cv-04557-R-MRW Document 26 Filed 08/14/19 Page 1 of 1 Page ID #:58


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 ANTHONY L. FRANCHITTO                                      CASE NUMBER:
                                            Plaintiff(s),     2:19−cv−04557−R−MRW
        v.
 SUTTEL AND HAMMER, APC, et al.                                   NOTICE OF DEFICIENCY
                                          Defendant(s).        DEFAULT/DEFAULT JUDGMENT

 PLEASE TAKE NOTICE:

 The Clerk cannot enter the requested Default of All of the Defendants for the following reason(s):

       No declaration as required by F.R.Civ.P 55(a)
       No proof of service/waiver of service on file
       The name of the person served does not exactly match the person named in complaint
       Proof of Service is lacking required information
       Waiver of Service lacking the signature of the sender and/or the person acknowledging receipt
       Time to respond has not expired
 X     Answer and/or Motion for Summary Judgment and/or Motion to Dismiss on file
       Request for Entry of Default has been forwarded to the assigned Judge
       Party dismissed from action on
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default reconsidered.
       Other:

 The Clerk cannot enter the requested Default Judgment against        for the following reason(s):

       No Entry of Default on file
       No declaration as required by F.R.Civ.P 55(b)
       The name of the person for which Default Judgment is requested does not exactly match the person
       named in the complaint
       Amounts requested differ or exceed the amounts prayed for in the demand for judgment in the most
       recently filed complaint
       A declaration establishing the amount due must accompany the plaintiff’s request for default
       judgment
       No judgment by default may be entered by the Clerk against the United States or an incompetent
       person. The Request for Entry of Default has been forwarded to the assigned Judge
       Amount sought is not for a sum certain or cannot be computed to a sum certain
       Attorney Fees sought not in compliance with Local Rule 55−3
       Amount sought for costs is incorrect
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default judgment reconsidered.
       Other:

                                           CLERK, U.S. DISTRICT COURT

 Date: August 14, 2019                     By: /s/ Grace Kami
                                              Deputy Clerk
                                              grace_kami@cacd.uscourts.gov


 CV−52B(09/12)             NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
